PER CURIAM: *
Janis L. Horton, federal prisoner # 05959-031, appeals the district court’s dismissal of her civil rights action brought against federal employees pursuant to Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971) for failure to effect timely service of the defendants under Fed.R.Civ.P. 4(m). Horton has not established that the district court abused its discretion in dismissing this *929lawsuit. See Systems Signs Supplies v. United States Dep’t of Justice, 903 F.2d 1011, 1013 (5th Cir.1990). Consequently, the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.